Case 1:19-cr-00493-ALC Document 60 Filed 03/25/21 Page 1 of 1

 

USDC SDNY
DOCUMENT ELECTRONICALLY
FILED
UNITED STATES DISTRICT COURT Oe RED EES
SOUTHERN DISTRICT OF NEW YORK FILED: 22-2 \
x
United States of America,
ORDER
19-CR-493 (ALC)
-against-
Adalgisa Montilla,
x

 

ANDREW L. CARTER, JR., United States District Judge:

The Sentencing scheduled for April 8, 2021 is adjourned to June 28, 2021 at
11:00 a.m.

SO ORDERED.

Dated: New York, New York

_— [Andre / (Lae

ANDREW L. CARTER, JR.
UNITED STATES DISTRICT JUDGE

 

 

 
